Citation Nr: 0615837	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-19 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to September 24, 1999, 
for the award of service connection for post-traumatic stress 
disorder (PTSD) with dysthymia.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1972.  The veteran also had a subsequent period of 
unverified service in a National Guard component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted entitlement to service 
connection for PTSD with dysthymia effective from October 5, 
2000.  An April 2004 Decision Review Officer (DRO) decision 
assigned an effective date of September 24, 1999, for the 
PTSD with dysthymia.  In March 2006, the veteran testified at 
a video conference hearing before the undersigned.


FINDINGS OF FACT

1.  The veteran separated from active duty in February 1972.

2.  In June 1985, the Board denied entitlement to service 
connection for a psychiatric disability with alcoholism.

3.  In a January 1997 rating decision, the RO denied an 
application to reopen a claim of entitlement to service 
connection for a psychiatric disability with alcoholism.  In 
February 1997, the veteran was notified of the decision at 
his last address of record.

4.  The veteran did not perfect an appeal to the January 1997 
rating decision.

5.  On October 5, 2002, the veteran filed an application to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder including PTSD.

6.  There is no allegation of clear and unmistakable error in 
either the June 1985 Board decision or the January 1997 
rating decision.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 24, 
1999, for the grant of service connection for PTSD with 
dysthymia have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110, 7104, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1, 3.159, 3.400, 20.200, 20.201, 20.202, 20.302, 
20.1100, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, written notice provided in the April 2004 
statement of the case fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was thereafter offered an opportunity 
to respond and the claim was readjudicated that month.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes his service medical records, service 
personnel records, identified postservice records including 
records from the New York, Miami, and Northport VA Medical 
Centers, as well as South Otsego Health Center; and a number 
of VA examination reports.  In May 2002, VA was notified by 
the Social Security Administration that they did not have any 
records of the veteran.

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Earlier Effective Date Claim

The veteran and his representative claim that the claimant is 
entitled to an effective date of entitlement to service 
connection for PTSD with dysthymia dating back to at least 
1986 - the date that VA treatment records first show his 
being diagnosed with PTSD.  

If a veteran files a claim for compensation with VA, and the 
claim is disallowed, he has the right to appeal that denial 
to the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202.  If the veteran does not perfect 
an appeal, however, the rating decision becomes final.  See 
38 C.F.R. §§ 20.302(a), 20.1103.  Similarly, Board decisions 
are final on the date issued.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  The effective date of a successful 
claim to reopen is the date of receipt of the claim to 
reopen, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.

The effective date for an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The veteran separated from active duty in February 1972.  In 
June 1983, he filed claims for, among other things, 
entitlement to service connection for nerves and alcoholism.  
In June 1985, the Board denied entitlement to service 
connection for a psychiatric disability with alcoholism.  
That decision is final.  38 U.S.C.A. § 7104.  

In September 1996, the veteran filed an application to reopen 
a claim of entitlement to service connection for a nervous 
disorder.  In a January 1997 rating decision, the RO denied 
the application to reopen a claim entitlement to service 
connection for a psychiatric disability with alcoholism.  
Thereafter, the veteran did not perfect an appeal.  
Accordingly, that rating decision is also final.  38 U.S.C.A. 
§ 7105.

Consequently, the effective date for the assignment of 
service connection for PTSD with dysthymia may be no earlier 
than a new application.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.156, 3.400.

As to when a new application was next received by VA, the 
first time any documentation was added to the claims file 
following the January 1997 RO decision which could serve as a 
claim of entitlement to service connection for post traumatic 
stress disorder was the appellant's October 5, 2000 claim.  
At that time, the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension, which specifically 
claimed entitlement to service connection for PTSD.  

In an April 2002 rating decision, the RO implicitly reopened 
the claim of entitlement to service connection for a 
psychiatric disorder and then grated entitlement to service 
connection for PTSD with dysthymia, effective from October 5, 
2000.  A subsequent April 2004 DRO decision assigned an 
effective date of September 24, 1999, for the PTSD with 
dysthymia.

The October 5, 2000, VA Form 21-526, Veteran's Application 
for Compensation or Pension, was the first time that a claim 
of entitlement for service connection for a psychiatric 
disorder including PTSD was raised since the January 1997 
rating decision.  It therefore acts as the date of his claim.  
38 C.F.R. § 3.1(p) (2005) (a "claim" is a written 
communication requesting a determination of entitlement to a 
benefit, or evidencing a belief in entitlement to a benefit); 
Also see 38 C.F.R. § 3.151. 

While the record shows that the February 1997 notice of the 
January 1997 rating decision was returned to the RO later 
that same month as undeliverable, the salient point to be 
made is that it was mailed to the veteran's last address of 
record as listed on his September 1996 claim.  Accordingly, 
the notice was good.  38 C.F.R. § 3.1(q) (2005).  Therefore, 
the January 1997 rating decision became final when the 
veteran thereafter failed to file a timely Substantive 
Appeal.  See 38 C.F.R. §§ 20.200, 20.302 (an appeal requires 
a notice of disagreement and a timely filed substantive 
appeal after issuance of a statement of the case); Roy v. 
Brown, 5 Vet. App. 554, 556 (1993) (if the claimant fails to 
file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, "he is statutorily 
barred from appealing the RO decision").  

Likewise, while the record following the January 1997 rating 
decision shows the RO received a writing from the veteran in 
February 1997, the Board finds nothing in that writing can 
act as an earlier application to reopen the claim of 
entitlement to service connection for any psychiatric 
disorder including PTSD because it is not a written 
communication requesting a determination of entitlement to a 
benefit or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  

Similarly, while the veteran and his representative argue 
that because appellant's VA treatment records show 
complaints, diagnoses, and/or treatment for PTSD since 1986, 
entitlement to service connection should date back to 1986.  
Notably, however, without the veteran or his representative 
filing with the RO a written communication requesting a 
determination of entitlement to a benefit or evidencing a 
belief in entitlement to a benefit these records can also not 
act as a claim.  Id.

Furthermore, when the veteran filed his claim for service 
connection in October 2002, it was a claim to reopen since 
there were prior final disallowances of this claim, as 
discussed above.  The evidence clearly shows that the veteran 
did not appeal either of the earlier prior denials.  Once 
those prior decisions became final, any claim filed 
thereafter was a claim to reopen.  Therefore, based on the 
evidence of record, the earliest date that VA could set as 
the effective date of the veteran's successful claim to 
reopen and grant of entitlement to service connection is the 
date the RO received his claim on October 5, 2000.  38 C.F.R. 
§ 3.400(r).  As such, there is simply no legal basis for an 
effective date earlier than September 24, 1999, for service 
connection for PTSD with dysthymia.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An effective date prior to September 24, 1999, for a grant of 
entitlement to service connection for PTSD with dysthymia, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


